
	

113 S2422 PCS: Ensuring Veterans Access to Care Act of 2014
U.S. Senate
2014-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 408113th CONGRESS
		2d Session
		S. 2422
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2014
			Mr. Sanders (for himself, Mr. Rockefeller, Mr. Begich, Mrs. Shaheen, Mr. Kaine, Mr. Reed, Mr. Merkley, Mr. Casey, Mr. Whitehouse, Mr. Blumenthal, Mr. Heinrich, Mr. Udall of New Mexico, Mr. Schatz, Ms. Baldwin, Mr. Wyden, Mr. Leahy, Mr. Brown, Ms. Heitkamp, Ms. Landrieu, Mr. Booker, Mr. Durbin, Mr. Schumer, Ms. Hirono, Mr. Harkin, Mr. Coons, Mr. Markey, Ms. Klobuchar, Mr. Walsh, Mr. Tester, and Mr. Menendez) introduced the following bill; which was read the first time
		
		June 4, 2014Read the second time and placed on the calendarA BILL
		To improve the access of veterans to medical services from the Department of Veterans Affairs, and
			 for other purposes.
	
	
		
			1.
			Short title; table of contents
			
				(a)
				Short title
				This Act may be cited as the Ensuring Veterans Access to Care Act of 2014.
			
				(b)
				Table of contents
				The table of contents for this Act is as follows:
				Sec. 1. Short title; table of contents.
					TITLE I—Improvement of Scheduling System for Health Care Appointments
					Sec. 101. Implementation of upgraded Department of Veterans Affairs electronic scheduling system
			 for appointments for receipt of health care from the Department.
					Sec. 102. Independent assessment of the scheduling process for medical appointments for care from
			 Department of Veterans Affairs.
					TITLE II—Training and Hiring of Health Care Staff
					Sec. 201. Modification of liability for breach of period of obligated service under Health
			 Professionals Educational Assistance Program for primary care physicians.
					Sec. 202. Program of education at Uniformed Services University of the Health Sciences with
			 specialization in primary care.
					Sec. 203. Treatment of staffing shortage and biannual report on staffing of medical facilities of
			 the Department of Veterans Affairs.
					Sec. 204. Clinic management training program of the Department of Veterans Affairs.
					Sec. 205. Inclusion of Department of Veterans Affairs facilities in National Health Service Corps
			 Scholarship and loan repayment programs.
					Sec. 206. Authorization of emergency appropriations.
					TITLE III—Improvement of Access to Care from Non-Department of Veterans Affairs Providers
					Sec. 301. Improvement of access by veterans to health care from non-Department of Veterans Affairs
			 providers.
					Sec. 302. Extension of and report on joint incentives program of Department of Veterans Affairs and
			 Department of Defense.
					Sec. 303. Transfer of authority for payments for hospital care, medical services, and other health
			 care from non-Department providers to the Chief Business Office of the
			 Veterans Health Administration of the Department.
					Sec. 304. Enhancement of collaboration between Department of Veterans Affairs and Indian Health
			 Service.
					Sec. 305. Enhancement of collaboration between Department of Veterans Affairs and Native Hawaiian
			 health care systems.
					Sec. 306. Authorization of emergency appropriations.
					TITLE IV—Health Care Administrative Matters
					Sec. 401. Improvement of access of veterans to mobile vet centers of the Department of Veterans
			 Affairs.
					Sec. 402. Commission on Access to Care.
					Sec. 403. Commission on Capital Planning for Department of Veterans Affairs Medical Facilities.
					Sec. 404. Removal of Senior Executive Service employees of the Department of Veterans Affairs for
			 performance.
					TITLE V—Major Medical Facility Leases
					Sec. 501. Authorization of major medical facility leases.
					Sec. 502. Budgetary treatment of Department of Veterans Affairs major medical facilities leases.
				
			
			I
			Improvement of Scheduling System for Health Care Appointments
			
				101.
				Implementation of upgraded Department of Veterans Affairs electronic scheduling system for
			 appointments for receipt of health care from the Department
				
					(a)
					Implementation
					
						(1)
						In general
						Not later than March 31, 2016, the Secretary of Veterans Affairs shall fully implement an
			 upgraded
			 and centralized electronic scheduling system described in subsection (b)
			 for appointments
			 by eligible individuals for health care from the Department of Veterans
			 Affairs.
					
						(2)
						Agile software development methodologies
						In implementing the upgraded electronic scheduling system required by paragraph (1), the Secretary
			 shall use  agile software development methodologies to fully implement
			 portions of such system every 180 days beginning on the date on which the
			 Secretary begins the implementation of such system, or enters into a
			 contract for the implementation of such system, and ending on the date on
			 which such system is fully
			 implemented.
					
					(b)
					Electronic scheduling system
					The upgraded electronic scheduling system described in this subsection shall include mechanisms to
			 achieve the following:
					
						(1)
						An efficient and effective graphical user interface with a calendar view for use by employees of
			 the Department in scheduling appointments that enables error-free
			 scheduling of the health care resources of the Department.
					
						(2)
						A capability to assist employees of the Department to easily and consistently implement policies of
			 the Department with respect to scheduling of appointments, including with
			 respect to priority for appointments for certain eligible individuals.
					
						(3)
						A capability for employees of the Department to sort and view through a unified interface the
			 availability for each health care
			 provider  of the Department or other health care resource of the
			 Department.
					
						(4)
						A capability for employees of the Department to sort and view appointments for and appointment
			 requests made by a particular eligible individual.
					
						(5)
						A capability for seamless coordination of appointments for primary care, specialty care, 
			 consultations, or any other health care matter among facilities of the
			 Department.
					
						(6)
						A capability for eligible individuals to access the system remotely and schedule appointments
			 directly through the system.
					
						(7)
						An electronic timestamp of each activity made by an eligible individual or on behalf of such
			 individual with respect to an appointment or the scheduling of an
			 appointment that shall be kept in the medical record of such individual.
					
						(8)
						A seamless connection to the Computerized Patient Record System of the Department so that employees
			 of the Department, when scheduling an appointment for an eligible
			 individual, have access to recommendations from the health care provider
			 of such individual with respect to when such individual should receive an
			 appointment.
					
						(9)
						A capability to provide automated reminders to eligible individuals on upcoming appointments
			 through various electronic and voice media.
					
						(10)
						A capability to provide automated reminders to employees of the Department when an eligible
			 individual who is on the wait-list for an appointment becomes eligible to
			 schedule an appointment.
					
						(11)
						A dashboard capability to support efforts to track the following metrics in aggregate and by
			 medical facility with respect to health care provided
			 to eligible
			 individuals under the laws administered by the Secretary:
							(A)
							The number of days into the future that the schedules of health care providers are available to
			 schedule an appointment.
						
							(B)
							The number of providers available to see patients  each day.
						
							(C)
							The number of support personnel working each day.
						
							(D)
							The types of appointments available.
						
							(E)
							The rate at which patients fail to appear for appointments.
						
							(F)
							The number of appointments canceled by a patient on a daily basis.
						
							(G)
							The number of appointments canceled by a health care provider on a daily basis.
						
							(H)
							The number of patients on the wait list at any given time.
						
							(I)
							The number of appointments scheduled on a daily basis;
						
							(J)
							The number of appointments available to be scheduled on a daily basis.
						(K)The number of patients seen on a daily, weekly, and monthly basis.
							(L)
							Wait-times for an appointment  with a health care provider of the Department.
						
							(M)
							Wait-times for an appointment with a non-Department health care provider.
						
							(N)
							Wait-times for a referral to a specialist or consult.
						
						(12)
						A capability to provide data on the capacity of medical facilities of the Department for purposes
			 of determining the resources needed by the Department to provide health
			 care to eligible individuals.
					
						(13)
						Any  other capabilities as specified by the Secretary for purposes of this section.
					
					(c)
					Plan
					
						(1)
						In general
						Not later than 90 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a plan for implementing
			 the upgraded electronic scheduling system required by subsection (a).
					
						(2)
						Elements
						The plan required by paragraph (1) shall include the following:
						
							(A)
							A description of the priorities of the Secretary for implementing the requirements of the system
			 under subsection (b).
						
							(B)
							A detailed description of the manner in which the Secretary will fully implement such system,
			 including deadlines for completing each such requirement.
						
						(3)
						Update
						Not later than 90 days after the submittal of the plan required by paragraph (1), and not less
			 frequently than every 90 days thereafter until such system is fully
			 implemented, the Secretary shall submit to the Committee on Veterans'
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House
			 of Representatives an update on the status of the implementation of such 
			 plan.
					
					(d)
					Use of amounts
					The Secretary may use amounts available to the Department of Veterans Affairs for the
			 appropriations account under the heading Medical
			 Services in implementing and carrying out the upgraded electronic scheduling system required by subsection
			 (a).
				
					(e)
					Eligible individual defined
					In this section, the term eligible individual means an individual eligible for hospital, nursing home, domiciliary, medical care, or other
			 health care under the laws administered by the Secretary of Veterans
			 Affairs.
				102.
				Independent assessment of the scheduling process for medical appointments for care from  Department
			 of Veterans Affairs
				
					(a)
					Independent assessment
					
						(1)
						Contract
						Not later than 30 days after the date of the enactment of this Act, the Secretary of Veteran   
			 Affairs shall enter into a
			 contract with an independent third party to assess the process at each
			 medical facility of the Department of Veterans Affairs for scheduling
			 appointments for veterans to receive hospital care, medical services, or
			 other health care from the Department.
					
						(2)
						Elements
						In carrying out the assessment required by paragraph (1), the independent third party shall do the
			 following:
						
							(A)
							Review all training materials pertaining to scheduling of appointments at each medical facility of
			 the Department.
						
							(B)
							Assess whether all employees of the Department conducting tasks related to scheduling are properly
			 trained for conducting such tasks.
						
							(C)
							Assess whether changes in the technology or system used in scheduling appointments are necessary to
			 limit access to the system to	only those employees that have been
			 properly trained in conducting such tasks.
						
							(D)
							Assess whether health care providers of the Department are making changes to their schedules that
			 hinder the ability of employees conducting such tasks to perform such
			 tasks.(E)Assess whether the establishment of a centralized call center throughout the Department for
			 scheduling appointments at medical facilities of the Department would
			 improve the process of scheduling such appointments.(F)Assess whether booking templates for each medical facility or clinic of the Department would
			 improve the process of scheduling such appointments.
							(G)
							Recommend any actions to be taken by the Department to improve the process for scheduling
			 such appointments, including the following:
							
								(i)
								Changes in training materials provided to employees of the Department with respect to conducting
			 tasks related to scheduling such appointments.
							
								(ii)
								Changes in monitoring and assessment conducted by the Department of wait-times of veterans for such
			 appointments.
							
								(iii)
								Changes in the system used to  schedule such appointments, including changes  to improve how the
			 Department—
								
									(I)
									measures wait-times of veterans for such appointments;
								
									(II)
									monitors the availability of health care providers of the Department; and
								
									(III)
									provides veterans the ability  to schedule such appointments.
								
								(iv)
								Such other actions as the independent third party considers appropriate.
							
						(3)
						Timing
						The independent third party carrying out the assessment required by paragraph (1) shall complete
			 such assessment not later than 180 days after entering into the contract
			 described in such paragraph.
					(b)ReportNot later than 90 days after the date on which the independent third party completes the assessment
			 under this section, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of
			 the House of Representatives a report on the results of such assessment.IITraining and Hiring of Health Care Staff
				201.
				Modification of liability for breach of period of obligated service under Health Professionals
			 Educational Assistance Program for primary care
			 physiciansSection 7617 of title 38, United States Code, is amended—(1)In subsection (c)(1), by striking If a participant and inserting Except as provided in subsection (d), if a participant; and(2)by adding at the end the following new subsection:
							(d)
							Liability shall not arise under subsection (c) in the case of a participant otherwise covered by
			 that subsection who has pursued a course of education or training in
			 primary care if—
							
								(1)
								the participant—
								
									(A)
									does not obtain, or fails to maintain, employment as a Department employee due to staffing changes
			 approved by the Under Secretary for Health; or
								
									(B)
									does not obtain, or fails to maintain, employment in a position of primary care physician in the
			 Veterans Health Administration due, as determined by the Secretary, to a
			 number of primary care physicians in the Administration that is excess to
			 the needs of the Administration; and
								(2)the participant agrees to accept and maintain employment as a primary care physician with
			 another department or agency of the Federal Government (with such
			 employment to be under such terms and conditions as are jointly agreed
			 upon by the participant, the Secretary, and the head of such department or
			 agency, including terms and conditions relating to a period of obligated
			 service as a primary care physician with such department or agency) if
			 such employment is offered to the participant by the Secretary and the
			 head of such department or agency..
				202.
				Program of
		education at Uniformed Services
		University of the Health Sciences with specialization in primary care
				
					(a)
					Program required under Health Professionals Educational Assistance Program
					
						(1)
						In
		general
						Chapter 76 of title 38, United States Code, is amended by
		adding after subchapter VII the following new subchapter:
						
							
								VIII
								Program of
		  Education at Uniformed Services University of the Health Sciences With
		  Specialization in Primary Care
								
									7691.
									Authority for
		  program
									As part of the
		  Educational Assistance Program, the Secretary shall, in collaboration with the
		  Secretary of Defense, carry out a program to permit individuals to enroll in
		  the Uniformed Services University of the Health Sciences under chapter 104 of
		  title 10 to pursue a medical education with a specialization in primary care.
		  The program shall be known as the Department of Veterans Affairs Primary Care
		  Educational Assistance Program (in this chapter referred to as the
		  Primary Care Educational Assistance Program).
								
									7692.
									Selection;
		  agreement; ineligibility for certain other educational assistance
									
										(a)
										Selection
										(1)
											Medical students at the
		  Uniformed Services University of the Health Sciences pursuant to the Primary
		  Care Educational Assistance Program shall be selected by the Secretary, in
			 consultation with the Secretary of Defense, in accordance with procedures
			 established by the
		  Secretaries for purposes of the Program.
										
											(2)
											The procedures referred to in
		  paragraph (1) shall emphasize the basic requirement that students demonstrate a
		  motivation and dedication to a medical career in primary care.
										
											(3)
											The number of medical students selected each year for first-year enrollment in the University
			 pursuant to this subsection shall be jointly determined by the Secretary
			 and the Secretary of Defense.
										
										(b)
										Agreement
										An
		  agreement between the Secretary and a participant in the Primary Care
		  Educational Assistance Program shall (in addition to the requirements set forth
		  in section 7604 of this title) include the following:
										
											(1)
											The Secretary's
		  agreement to cover the costs of the participant's education and training at the
		  Uniformed Services University of the Health Sciences under chapter 104 of title
		  10 as if the participant were a medical student enrolled in the University
		  pursuant to section 2114 of title 10.
										
											(2)
											The participant's
		  agreement to serve as a full-time employee in the Veterans Health
		  Administration in a position as a primary care physician for a period of time (in
		  this subchapter referred to as the period of obligated service)
		  of one calendar year for each school year or part thereof for which the
		  participant was a medical student at the Uniformed Services University of the
		  Health Sciences pursuant to the Primary Care Educational Assistance Program,
		  but for not less than one year.
										
										(c)
										Ineligibility
		  for other educational assistance
										An individual who receives
		  education and training under the Primary Care Educational Assistance Program
		  shall not be eligible for other assistance under this chapter in connection
		  with such education and training.
									
									7693.
									Obligated
		  service
									
										(a)
										In
		  general
										Each participant in the Primary Care Educational
		  Assistance Program shall provide service
		  as a full-time employee of the Department in the Veterans Health Administration
		  in a primary care position for the period of obligated service provided in the
		  agreement of the participant entered into for purposes of this subchapter.
		  Such service shall be provided in a full-time primary care clinical practice
		  in an assignment or location determined by
		  the Secretary.
									
										(b)
										Service commencement date
										(1)
											Not later than 60 days before a participant's service commencement date, the Secretary shall notify
			 the participant of that service commencement date. That date is the date
			 for the beginning of the participant's period of obligated service.
										
											(2)
											As soon as possible after a participant's service commencement date, the Secretary shall—
											
												(A)
												in the case of a participant who is not a full-time employee in the Veterans Health Administration,
			 appoint the participant as such an employee; and
											
												(B)
												in the case of a participant who is an employee in the Veterans Health Administration but is not
			 serving in a position for which the participant's course of education or
			 training prepared the participant, assign the participant to such a
			 position.
											
											(3)
											A participant's service commencement for purposes of this subsection date is the date upon which
			 the participant becomes licensed to practice medicine in a State.
										
										(c)
										Commencement of obligated service
										A participant in the Primary Care Educational Assistance Program shall be considered to have begun
			 serving the participant's period of obligated service—
										
											(1)
											on the date on which the participant is appointed as a full-time employee in the Veterans Health
			 Administration pursuant to subsection (b)(2)(A); or
										
											(2)
											if the participant is a full-time employee in the Veterans Health Administration and assigned to a
			 position pursuant to subsection (b)(2)(B), on the date on which the
			 participant is so assigned to such position.
										
									7694.
									Breach of
		  agreement: liability
									
										(a)
										Liability during course of education or training
										(1)
											A participant in the Primary Care Educational Assistance Program shall be liable to the United
			 States for the amount which has been paid on behalf of the participant
			 under the agreement entered into for purposes of this subchapter if any of
			 the following occurs:
											
												(A)
												The participant fails to maintain an acceptable level of academic standing in the Uniformed
			 Services University of the Health Sciences.
											
												(B)
												The participant is dismissed from the Uniformed Services University of the Health Sciences for
			 disciplinary reasons.
											
												(C)
												The participant voluntarily terminates the course of medical education and training in the
			 Uniformed Services University of the Health Sciences before the completion
			 of such course of education and training.
											
												(D)
												The participant fails to become licensed to practice medicine in a State during a period of time
			 determined under regulations prescribed by the Secretary.
											
											(2)
											Liability under this subsection is in lieu of any service obligation arising under a participant's
			 agreement for purposes of this subchapter.
										
										(b)
										Liability during period of obligated service
										(1)
											Except as provided in subsection (c) and subject to paragraph (2), if a participant in the Primary
			 Care Educational Assistance Program breaches the agreement entered into
			 for purposes of this subchapter by failing for any reason to complete the
			 participant's period of obligated service, the United States shall be
			 entitled to recover from the participant an amount equal to—
											
												(A)
												the total amount paid under this subchapter on behalf of the participant; multiplied by
											
												(B)
												a fraction—
												
													(i)
													the numerator of which is—
													
														(I)
														the total number of months in the participant's period of obligated service; minus
													
														(II)
														the number of months served by the participant pursuant to the agreement; and
													
													(ii)
													the denominator of which is the total number of months in the participant's period of obligated
			 service.
												
											(2)
											Any period of internship or residency training of a participant shall not be treated as satisfying
			 the participant's period of obligated service for purposes of this
			 subsection.
										
										(c)
										Exceptions
										Liability shall not arise under subsection (b) in the case of a participant otherwise covered by
			 that subsection if—
										
											(1)
											the participant—
											
												(A)
												does not obtain, or fails to maintain, employment as a Department employee due to staffing changes
			 approved by the Under Secretary for Health; or
											
												(B)
												does not obtain, or fails to maintain, employment in a position of primary care physician in the
			 Veterans Health Administration due, as determined by the Secretary, to a
			 number of primary care physicians in the Administration that is excess to
			 the needs of the Administration; and
											
											(2)
											the participant agrees to accept and maintain employment as a primary care physician with
			 another department or agency of the Federal Government (with such
			 employment to be under such terms and conditions as are jointly agreed
			 upon by the participant, the Secretary, and the head of such department or
			 agency, including terms and conditions relating to a period of obligated
			 service as a primary care physician with such department or agency) if
			 such employment is offered to the participant by the Secretary and the
			 head of such department or agency.
										
									7695.
									Funding
									
										(a)
										In general
										Amounts for the Primary Care Educational Assistance Program shall be derived from amounts available
			 to the Secretary for the Veterans Health Administration.
									
										(b)
										Transfer
										(1)
											The Secretary shall
		  transfer to the Secretary of Defense amounts required by the Secretary of
		  Defense to carry out the Primary Care Educational Assistance Program.
										
											(2)
											Amounts transferred to the Secretary of Defense pursuant to paragraph (1) shall be credited to the
			 appropriation or account providing funding for the Uniformed Services
			 University of the Health Sciences. Amounts so credited shall be merged
			 with amounts in the appropriation or account to which credited and shall
			 be available, subject to the terms and conditions applicable to such
			 appropriation or account, for the Uniformed Services University of the
			 Health Sciences.
										.
					
						(2)
						Clerical
		amendment
						The table of sections at the beginning of chapter 76 of such title is amended by adding after the
			 item relating
			 to section 7684 the
		following:
						
							
								SUBCHAPTER VIII—Program of Education at Uniformed Services University of the Health Sciences With
			 Specialization in Primary Care
								7691. Authority for program.
								7692. Selection; agreement; ineligibility for certain other educational assistance.
								7693. Obligated service.
								7694. Breach of agreement: liability.
								7695. Funding.
							
							.
					
					(b)
					Inclusion of
		program in Health Professionals Educational Assistance
		Program
					Section 7601(a) of such title is
		amended—
					
						(1)
						in paragraph (4),
		by striking ; and and inserting a semicolon;
					
						(2)
						in paragraph (5),
		by striking the period at the end and inserting ; and;
		and
					
						(3)
						by adding at the
		end the following new paragraph:
						
							
								(6)
								the enrollment of
		  individuals in the Uniformed Services University
		  of the Health Sciences for specialization in primary care provided for
		  in subchapter VIII of this
		  chapter.
							.
					
					(c)
					Application requirements
					
						(1)
						In general
						Subsection (a)(1) of section 7603 of such title is amended in the matter
		preceding subparagraph (A) by striking , or VI and inserting
		, VI, or VIII.
					
						(2)
						No priority for applications
						Subsection (d) of such section is amended—
						
							(A)
							by striking In selecting and inserting (1) Except as provided in paragraph (2), in selecting; and
						
							(B)
							by adding at the end the following new paragraph:
							
								
									(2)
									Paragraph (1) shall not apply with respect to applicants for participation in the Program of
		Education at Uniformed Services
		University of the Health Sciences With Specialization in Primary Care pursuant to
			 subchapter VIII of this chapter.
								.
						
					(d)
					Agreement requirements
					Section 7604 of such title is amended by striking , or VI each place
		it appears and inserting , VI, or VIII.
				203.
				Treatment of staffing shortage and biannual report on staffing of medical facilities of the
			 Department of Veterans Affairs
				
					(a)
					Staffing shortage
					
						(1)
						In general
						Not later than 180 days after the date of the enactment of this Act, and not later than September
			 30 each year thereafter, the Secretary of Veterans Affairs shall
			 determine, and publish in the Federal
			 Register, the five occupations of health care providers of
			 the Department of Veterans Affairs for which there is the largest staffing
			 shortage throughout the Department.
					
						(2)
						Recruitment and appointment
						Notwithstanding sections 3304 and 3309 through 3318 of title 5, United States Code, the Secretary
			 may, upon a determination by the Secretary under paragraph (1) or a
			 modification to such determination under paragraph (2), that there
			 is a staffing shortage throughout the Department with respect to a
			 particular occupation of health care provider, recruit and directly
			 appoint highly qualified health care providers to a position to serve as a
			 health care provider in that particular occupation for the Department.
						(3)
						Priority in Health Professionals Educational Assistance Program to certain
			 providersSection 7612(b)(5) of title 38, United States Code, is amended—(A)in subparagraph (A), by striking and at the end;
						(B)by redesignating subparagraph (B) as subparagraph (C); and(C)by inserting after subparagraph (A) the following new subparagraph (B):(B)shall give priority to applicants pursuing a course of education or training towards a career in an
			 occupation for which the Secretary has, in  the most current determination
			 published in the Federal Register pursuant to section 203(a)(1) of the Ensuring Veterans Access to Care Act of 2014, determined that there is one of the  largest staffing shortage throughout the Department with
			 respect to such occupation; and.
					(b)
					Reports
					
						(1)
						In general
						Not later than 180 days after the date of the enactment of this Act, and not later than December 31
			 of each even
			 numbered year thereafter until 2024, the Secretary of Veterans Affairs
			 shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report
			 assessing the staffing of each medical facility of the Department of
			 Veterans Affairs.
					
						(2)
						Elements
						Each report submitted under paragraph (1) shall include the following:
						
							(A)
							The results of a system-wide assessment of all medical facilities of the Department to ensure the
			 following:
							
								(i)
								Appropriate staffing levels for health care providers to meet the goals of the Secretary for timely
			 access to care for veterans.
							
								(ii)
								Appropriate staffing levels for support personnel, including clerks.
							
								(iii)
								Appropriate sizes for clinical panels.
							
								(iv)
								Appropriate numbers of full-time staff, or full-time equivalent,  dedicated to direct care of
			 patients.
							
								(v)
								Appropriate physical plant space to meet the capacity needs of the Department in that area.
							
								(vi)
								Such other factors as the Secretary considers necessary.
							
							(B)
							A plan for addressing any issues identified in the assessment described in subparagraph (A),
			 including a timeline for
			 addressing such issues.
						
							(C)
							A list of the current wait times and workload levels for the following clinics in each medical
			 facility:
							
								(i)
								Mental health.
							
								(ii)
								Primary care.
							
								(iii)
								Gastroenterology.
							
								(iv)
								Women’s health.
							
								(v)
								Such  other clinics as the Secretary considers appropriate.
							
							(D)
							A description of the results of the determination of the Secretary under paragraph (1) of
			 subsection (a) and a plan to use direct appointment authority under
			 paragraph (2) of such subsection to fill staffing shortages, including
			 recommendations for improving the speed at which the credentialing and
			 privileging process can be
			 conducted.
						
							(E)
							The current staffing models of the Department for the following clinics, including recommendations
			 for
			 changes to such models:
							
								(i)
								Mental health.
							
								(ii)
								Primary care.
							
								(iii)
								Gastroenterology.
							
								(iv)
								Women’s health.
							
								(v)
								Such  other clinics as the Secretary considers appropriate.
							
							(F)
							A detailed analysis of succession planning at medical facilities of the Department, including the
			 following:
							
								(i)
								The number of positions in medical facilities throughout the Department that are not filled by a
			 permanent
			 employee.
							
								(ii)
								The length of time each such position described in clause (i) remained vacant or filled by a
			 temporary or acting employee.
							
								(iii)
								A description of any barriers  to filling the positions described in clause (i).
							
								(iv)
								A plan for filling any positions that are vacant or filled by a temporary or acting employee for
			 more than 180
			 days.
							
								(v)
								A plan for handling emergency circumstances, such administrative leave or sudden medical leave for
			 senior officials.
							(G)The number of health care providers who have been removed from their position or have retired, by
			 provider type, during the two-year period preceding the submittal of the
			 report.(H)Of the health care providers specified in subparagraph (G) that have been removed from their
			 position, the following:(i)The number of such health care providers who were reassigned to another position in the Department.(ii)The number of such health care providers who left the Department.
				204.
				Clinic management training program of the Department of Veterans Affairs
				
					(a)
					In general
					Not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall implement
			 a clinic management training program to provide in-person, standardized
			 education on health care management to all managers of, and health care
			 providers at, medical facilities of the Department of Veterans Affairs.
				
					(b)
					Elements
					The clinic management training program required by subsection (a) shall include the following:
					
						(1)
						Training on how to manage the schedules of health care providers of the Department, including the
			 following:
						
							(A)
							Maintaining  such schedules in a manner that allows appointments to be booked at
			 least eight weeks in advance.
						
							(B)
							Proper planning procedures for vacation,
			 leave, and graduate medical education training schedules.
						
						(2)
						Training on the appropriate number of appointments that a health care provider should conduct on a
			 daily basis, based on
			 specialty.
					
						(3)
						Training on how to determine whether there are enough available appointment slots to manage demand
			 for
			 different appointment types and mechanisms for alerting management of
			 insufficient slots.
					
						(4)
						Training on how to properly use the data produced by the scheduling dashboard required by
			 section 101(b)(11) of this Act to meet demand for health care, including
			 the
			 following:
						
							(A)
							Training on determining the next available appointment for each health care provider at the medical
			 facility.
						
							(B)
							Training on determining the number of health care providers needed to meet demand for health care
			 at the medical facility.
						
							(C)
							Training on determining the number of exam rooms needed to meet demand for such health care in an
			 efficient manner.
						
						(5)
						Training on how to properly use the appointment scheduling system of the Department, including any
			 new scheduling system implemented by the Department.
					
						(6)
						Training on how to optimize the use of technology, including the following:
						
							(A)
							Telemedicine.
						
							(B)
							Electronic mail.
						
							(C)
							Text messaging.
						
							(D)
							Such other technologies as specified by the Secretary.
						
						(7)
						Training on how to properly use physical plant space at medical facilities of the Department to
			 ensure efficient flow and privacy for patients and
			 staff.
					
				205.
				Inclusion of Department of Veterans Affairs facilities in National Health Service Corps Scholarship
			 and loan repayment programs
				
					(a)
					In general
					The Secretary of Health and Human Services shall use the funds transferred under subsection (e) to
			 award scholarship and loan repayment contracts under sections 338A and
			 338B of the Public Health Service Act (42 U.S.C. 254l, 254l–1) to eligible
			 individuals who agree to  a period of obligated service under section
			 338A(f)(1) or 338B(f)(1) of such Act, as applicable, at a  health facility
			 of the Department of Veterans Affairs.
				
					(b)
					Health professional shortage areas
					For purposes of selecting individuals eligible for the scholarships and loan repayment contracts
			 under subsection (a), all health facilities of the Department of Veterans
			 Affairs shall be deemed health professional shortage areas, as defined in
			 section 332 of the Public Health Service Act (42 U.S.C. 254e).
				
					(c)
					Requirement
					The Secretary of Health and Human Services shall ensure that a minimum of 5 scholarships or loan
			 repayment contracts are awarded to individuals who agree to a period of
			 obligated service at Veterans Affairs facilities in each State.
				
					(d)
					Applicability of NHSC program requirements
					Except as otherwise provided in this section, the terms of the National Health Service Corps
			 Scholarship Program and the National Health Service Corps Loan Repayment
			 Program shall apply to participants awarded a grant or loan repayment
			 contract under subsection (a) in the same manner that such terms apply to
			 participants awarded a grant or loan repayment contract under section 338A
			 or 338B of the Public Health Service Act.
				
					(e)
					Inclusion of geriatricians
					For purposes of awarding scholarships and loan repayments contracts to eligible
			 individuals who agree to  a period of obligated service at a  health
			 facility
			 of the Department of Veterans Affairs pursuant to this section, in
			 sections 338A and
			 338B of the Public Health Service Act (42 U.S.C. 254l, 254l–1), the term primary health services shall include geriatrics.
				(f)FundingThe Secretary of Veterans Affairs shall
			 transfer $20,000,000 for fiscal year 2014, and such sums as may be
			 necessary for each fiscal year thereafter, from accounts of the Veterans
			 Health Administration
			 to the
			 Secretary of Health and Human Services to award scholarships and loan
			 repayment contracts, as described in subsection (a). All funds so
			 transferred shall be used exclusively for the purposes described in such
			 subsection.206.Authorization of emergency appropriationsThere is authorized to be appropriated for the Department of Veterans Affairs such sums as may be
			 necessary  to carry out this title.IIIImprovement of Access to Care from Non-Department of Veterans Affairs Providers
				301.
				Improvement of access by veterans to health care from non-Department of Veterans Affairs providers
				
					(a)
					Improvement of access
					
						(1)
						In general
						The Secretary of Veterans
			 Affairs shall ensure timely access of all
			 veterans to the hospital care, medical services, and other health care for
			 which such veterans are
			 eligible under the laws administered by the Secretary through the enhanced
			 use of authorities specified in paragraph (2) on the provision of such
			 care and services through non-Department of Veterans Affairs providers
			 (commonly referred to as non-Department of Veterans Affairs medical care).
					
						(2)
						Authorities on provision of  care through non-Department providers
						The authorities specified in this paragraph are the following:
						
							(A)
							Section 1703 of title 38, United States Code, relating to contracts for the provision of hospital
			 care and medical services through non-Department facilities.
						
							(B)
							Section 1725 of such title, relating to reimbursement of certain veterans for the reasonable value
			 of emergency treatment at non-Department facilities.
						
							(C)
							Section 1728 of such title, relating to reimbursement of certain veterans for customary and usual
			 charges of emergency treatment from sources other than the Department.
						
							(D)
							Section 1786 of such title, relating to health care services furnished to newborn children of women
			 veterans who are receiving maternity care furnished by the Department at a
			 non-Department facility.
						
							(E)
							Any other authority under the laws administered by the Secretary to provide hospital care, medical
			 services, or other health care from  a
			 non-Department provider, including the following:(i)A Federally-qualified health center (as defined in section 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B))).(ii)The Department of Defense.(iii)The Indian Health Service.
						(3)
						Requirements
						In ensuring timely access of all veterans to the care and services described in paragraph (1)
			 through the enhanced use of authorities specified in paragraph (2), the
			 Secretary shall require the following:
						
							(A)
							That each veteran who has not received	hospital care, medical services, or other health care from
			 the Department and is seeking an appointment for primary care under the
			 laws
			 administered by the Secretary receive an appointment for primary care at a
			 time consistent with timeliness measures established by the Secretary for
			 purposes of providing primary care to all veterans.
						
							(B)
							That the determination whether to refer a veteran for specialty care through a non-Department
			 provider shall take into account the urgency and acuity of such veteran's
			 need for
			 such care, including—
							
								(i)
								the severity of the condition of such veteran requiring specialty care; and
							
								(ii)
								the wait-time for an appointment with a specialist with respect to such condition at the nearest
			 medical facility of the Department with the capacity to provide such care.
							
							(C)
							That the determination whether a veteran shall receive hospital care, medical services, or other
			 health care from the Department through
			 facilities of the Department or through non-Department providers pursuant
			 to the authorities specified in paragraph (2) shall take into account, in
			 the manner specified by the Secretary, the following:
							
								(i)
								The distance the veteran would be required to travel to receive care or services through a
			 non-Department provider compared to the distance the veteran would be
			 required to travel to receive care or services from a medical facility of
			 the
			 Department.
							
								(ii)
								Any factors that might limit the ability of the veteran to
			 travel, including age, access to transportation, and infirmity.
							
								(iii)
								The wait-time for the provision of care or services through a non-Department provider compared to
			 the
			 wait-time for the provision of care or services from a medical facility of
			 the
			 Department.(iv)Where the veteran would prefer to receive the care and services described in paragraph (1), unless
			 the preference of the veteran conflicts with any of the other requirements
			 of this paragraph.(D)That the Department maximize the use of hospital care, medical services, and other health care
			 available to the Department through non-Department
			 providers, including providers available
			 to provide such care and services as follows:
								(i)
								Pursuant to contracts under the Patient-Centered Community Care Program of the Department.
							
								(ii)
								Pursuant to contracts between a facility or facilities of the Department and a local facility or
			 provider.
							(iii)Pursuant to contracts with Federally-qualified health centers (as defined in section 1905(l)(2)(B)
			 of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B))), the Department of Defense, or
			 the Indian Health Service.
								(iv)
								On a fee-for-service basis.
					(b)
					Medical records
					In providing hospital care, medical services, and other health care to veterans through
			 non-Department providers pursuant to the authorities
			 specified in paragraph (2), the Secretary shall ensure that
			 any such provider submits to the Department any
			 medical record related to the care and services provided to a veteran by
			 that
			 provider for inclusion in the electronic medical record
			 of such veteran maintained by the Department upon the completion of the
			 provision of such care and services to such veteran.
				
					(c)
					Reports
					
						(1)
						Initial report
						Not later than 45 days after the date of the enactment of this Act, the
			 Secretary shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the implementation of the requirements under subsection (a) and
			 (b), including a plan to
			 enforce
			 the proper implementation of such requirements systematically throughout
			 the Department.
					
						(2)
						Periodic reports
						Not later than 90 days after the submittal of the report required by paragraph (1), and every 90
			 days
			 thereafter for one year, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of
			 the House of Representatives a report that includes the following:
						
							(A)
							The progress of the Secretary in carrying out the plan under paragraph (1) to enforce
			 the proper implementation of the requirements under subsection (a) and (b)
			 systematically throughout
			 the Department.
						
							(B)
							The impact of the implementation of such requirements on wait-times for veterans to receive
			 hospital care, medical services, and other health care, disaggregated by—
							
								(i)
								new patients;
							
								(ii)
								existing patients;
							
								(iii)
								primary care; and
							
								(iv)
								specialty care.
							
							(C)
							Any recommendations for changes or improvements to such requirements.
						
							(D)
							Any requests for additional funding necessary to carry out such requirements.
				302.
				Extension of and report on joint incentives program of Department of Veterans Affairs and
			 Department of Defense
				
					(a)
					Extension
					Section 8111(d)(3) of title 38, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2020.
				
					(b)
					Reports
					
						(1)
						Report on implementation of recommendations
						Not later than 60 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs and the Secretary of Defense shall jointly submit to Congress a
			 report on the implementation by the Department of Veterans Affairs and the
			 Department of Defense of the findings and recommendations of the
			 Comptroller General of the United States in the  September 2012 report
			 entitled VA and DoD Health Care: Department-Level Actions Needed to Assess Collaboration Performance,
			 Address Barriers, and Identify Opportunities (GAO–12–992).
					
						(2)
						Comptroller General report
						
							(A)
							In general
							Not later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report assessing and providing
			 recommendations for improvement to the program to identify, provide
			 incentives to, implement, fund, and evaluate
			 creative coordination and sharing initiatives between the Department of
			 Veterans Affairs and the Department of Defense required under section
			 8111(d) of such title.
						
							(B)
							Elements
							The report required by subparagraph (A) shall include the following:
							(i)An assessment of the extent to which the program described in subparagraph (A) has accomplished the
			 goal of such program to improve
			 the access to, and quality and cost effectiveness of, the health care
			 provided by the Veterans Health Administration and the Military Health
			 System to the beneficiaries of both the Department of Veterans Affairs and
			 the Department of Defense.
								(ii)
								An assessment of whether administration  of such program through the
			 Health Executive Committee of the Department of Veterans
			 Affairs-Department of Defense Joint Executive Committee established under
			 section 320 of such title provides sufficient leadership attention and
			 oversight to ensure maximum benefits to the Department of  Veterans
			 Affairs and the Department of Defense through collaborative efforts.
							
								(iii)
								An assessment of whether additional authorities to jointly construct, lease, or acquire facilities
			 would facilitate additional collaborative efforts under such program.
							
								(iv)
								An assessment of whether the funding for such program is sufficient to ensure consistent
			 identification of potential opportunities for	collaboration and oversight
			 of existing collaborations to ensure a meaningful partnership between the
			 Department of Veterans Affairs and the Department of Defense and remove
			 any barriers to integration or collaboration.
							
								(v)
								An assessment of whether existing processes for identifying opportunities for collaboration are
			 sufficient to ensure maximum collaboration between the Veterans Health
			 Administration and the Military Health System.
							(vi)Such legislative or administrative recommendations for improvement to such program as the
			 Comptroller General
			 considers appropriate to enhance the use of such program to increase
			 access to health care.
				303.
				Transfer of authority for payments for hospital care, medical services, and other health care from
			 non-Department providers to the Chief
			 Business Office of the Veterans Health Administration of the Department
				
					(a)
					Transfer of authority
					
						(1)
						In general
						Effective on October 1, 2014, the Secretary of Veterans Affairs shall transfer the authority to pay
			 for hospital care, medical services, and other health care through
			 non-Department providers to the Chief Business Office of the Veterans
			 Health Administration of the Department of Veterans Affairs from the
			 Veterans Integrated Service Networks and medical centers of the Department
			 of Veterans Affairs.
					(2)Manner of careThe Chief Business Office shall work in consultation with the Office of Clinical Operations and
			 Management of the Department of Veterans Affairs to ensure that care and
			 services described in paragraph (1) is provided in a manner that is
			 clinically appropriate and effective.
						(3)
						No delay in payment
						The transfer of authority under paragraph (1) shall be carried out in a manner that does not delay
			 or impede any payment by the Department for hospital care, medical
			 services, or other health care provided through a
			 non-Department provider under the laws administered by the Secretary.
					
					(b)
					Budgetary effect
					The Secretary shall, for each fiscal year that begins after the date of the enactment of this Act—
					
						(1)
						include in the budget for the Chief Business Office of the Veterans Health Administration amounts
			 to pay for hospital care, medical services, and other health care provided
			 through non-Department providers, including any amounts necessary to carry
			 out the transfer of authority to pay for such care and services under
			 subsection (a), including any increase in staff; and
					
						(2)
						not include in the budget of each
			 Veterans Integrated Service Network and medical center of the Department 
			 amounts to pay for such care and services.
					
					(c)
					Removal from performance goals
					For each fiscal year that begins after the date of the enactment of this Act, the Secretary shall
			 not include in the performance goals of any employee of a Veterans
			 Integrated
			 Service Network or medical center of the Department any performance goal
			 that
			 might disincentivize the payment of Department amounts to provide hospital
			 care, medical services, or other health care through a non-Department
			 provider.
				
				304.
				Enhancement of collaboration between Department of Veterans Affairs and Indian Health Service
				
					(a)
					Outreach to tribal-run medical facilities
					The Secretary of Veterans Affairs shall, in consultation with the Director of the Indian Health
			 Service, conduct outreach to each medical facility operated by an Indian
			 tribe or tribal organization through a contract or compact with the Indian
			 Health Service under the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.) to raise awareness of the ability
			 of such facilities, Indian tribes, and tribal organizations to enter into
			 agreements with the Department of
			 Veterans Affairs under which the Secretary reimburses such facilities,
			 Indian tribes, or tribal organizations, as the case may be, for
			 health care provided to veterans eligible for health care at such
			 facilities.
				
					(b)
					Metrics for memorandum of understanding performance
					The Secretary of Veterans Affairs shall  implement performance metrics for assessing the
			 performance by the Department of Veterans Affairs and the Indian Health
			 Service under the memorandum of
			 understanding entitled Memorandum of Understanding between the Department of Veterans Affairs (VA) and the Indian Health
			 Service (IHS) in increasing access to health care, improving quality and coordination of health care, promoting
			 effective patient-centered collaboration and partnerships between the
			 Department and the Service, and ensuring health-promotion and
			 disease-prevention services are appropriately funded and available for
			 beneficiaries under both health care systems.
				
					(c)
					Report
					Not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs and the Director of the Indian Health Service shall jointly submit
			 to
			 Congress a report on the feasibility and advisability of the following:
					
						(1)
						Entering into agreements for the reimbursement by the Secretary of the costs of direct care
			 services provided
			 through organizations receiving amounts pursuant to grants made or
			 contracts entered into under section 503 of the Indian Health Care
			 Improvement Act (25
			 U.S.C. 1653) to veterans who are otherwise eligible to receive health care
			 from such organizations.
					
						(2)
						Including the reimbursement of the  costs of direct care services provided to veterans who
			 are not Indians in agreements between the Department and the following:(A)The Indian Health Service.
						(B)An Indian tribe or tribal organization operating a medical facility through a contract or compact
			 with the Indian
			 Health Service under the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.).(C)A medical facility of the Indian Health Service.
					(d)
					Definitions
					In this section:
					
						(1)
						Indian
						The terms Indian and Indian tribe have the meanings given those terms in section 4 of the Indian Health Care Improvement Act (25
			 U.S.C. 1603).
					
						(2)
						Medical facility of the Indian Health Service
						The term medical facility of the Indian Health Service includes a facility operated by an Indian tribe or tribal organization through a contract or
			 compact with the Indian Health Service under the Indian Self-Determination
			 and Education Assistance Act (25 U.S.C. 450 et seq.).
					
						(3)
						Tribal organization
						The term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).305.Enhancement of collaboration between Department of Veterans Affairs and Native Hawaiian health care
			 systems(a)In generalThe Secretary of Veterans Affairs shall, in consultation with Papa Ola Lokahi and such other
			 organizations involved in the delivery of health care to Native Hawaiians
			 as the Secretary considers appropriate, enter into contracts
			 or agreements with Native Hawaiian health care systems that are in receipt
			 of funds from
			 the Secretary of Health and Human Services pursuant to grants awarded or
			 contracts entered into under section 6(a) of the Native Hawaiian Health
			 Care Improvement Act (42 U.S.C. 11705(a)) for the reimbursement of direct
			 care services provided to eligible veterans as specified in such contracts
			 or agreements.(b)DefinitionsIn this section, the terms Native Hawaiian, Native Hawaiian health care system, and Papa Ola Lokahi have the meanings given those terms in section 12 of the Native Hawaiian Health Care Improvement
			 Act (42 U.S.C. 11711).306.Authorization of emergency appropriationsThere is authorized to be appropriated for the Department of Veterans Affairs such sums as may be
			 necessary  to carry out this title.IVHealth Care Administrative Matters
				401.
				Improvement of access of veterans to mobile vet centers of the Department of Veterans Affairs
				
					(a)
					Improvement of access
					
						(1)
						In general
						The Secretary of Veterans Affairs shall improve the access of veterans to telemedicine and other
			 health care through the use of mobile vet centers of the Department of
			 Veterans Affairs by providing standardized requirements for the operation
			 of such centers.
					
						(2)
						Requirements
						The standardized requirements required by paragraph (1) shall include the following:
						
							(A)
							The number of days each mobile vet center of the Department is expected to travel per year.
						
							(B)
							The number of locations each center is expected to visit per year.
						
							(C)
							The number of appointments each center is expected to conduct per year.
						
							(D)
							The method and timing of notifications given by each center to individuals in the area to which
			 such center is traveling, including notifications informing veterans of
			 the availability to schedule appointments at the center.
						
						(3)
						Use of telemedicine
						The Secretary shall ensure that each mobile vet center of the Department has the capability to
			 provide telemedicine services.
					
					(b)
					Reports
					Not later than one year after the date of the enactment of this Act, and not later than September
			 30 each year thereafter, the Secretary of Veterans Affairs shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on the
			 following:
					
						(1)
						The use of mobile vet centers to provide telemedicine services to veterans during the year
			 preceding the submittal of the report, including the following:
						
							(A)
							The number of days each mobile vet center was open to provide such services.
						
							(B)
							The number of days each mobile vet center traveled to a location other than the headquarters of the
			 mobile vet center to provide such services.
						
							(C)
							The number of appointments each center conducted to provide such services on average per month and
			 in total during such year.
						
						(2)
						An analysis of the effectiveness of using mobile vet centers to provide health care services to
			 veterans through the use of telemedicine.
					
						(3)
						Any recommendations for an increase in the number of mobile vet centers of the	Department.
					
						(4)
						Any recommendations for an increase in the telemedicine capabilities of each mobile vet center.
					
						(5)
						The feasibility and advisability of using temporary health care providers, including locum tenens,
			 to provide direct health care services to veterans at mobile vet centers.
					
						(6)
						Such other recommendations on improvement of the use of mobile vet centers by the Department as the
			 Secretary considers appropriate.402.Commission on Access to Care(a)Establishment of commission(1)In generalThere is established the Commission on Access to Care (in this section referred to as the Commission) to examine the access of veterans to health care from the Department of Veterans Affairs and
			 strategically examine how best to organize the Veterans Health
			 Administration, locate health care resources, and deliver health care to
			 veterans during the next 10 to 20 years.(2)Membership(A)Voting membersThe Commission shall be composed of 10 voting members who are appointed by the President as
			 follows:(i)At least two members who represent an organization recognized by the Secretary of Veterans Affairs
			 for the representation of veterans under section 5902 of title 38, United
			 States Code.(ii)At least one member from among persons who are experts concerning a public or private hospital
			 system.(iii)At least one member from among persons who are familiar with government health care systems,
			 including those systems of the Department of Defense, the Indian Health
			 Service, and  Federally-qualified health centers (as defined in section
			 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B))).(iv)At least two members from among persons who are familiar with the Veterans Health Administration.(B)Nonvoting membersIn addition to members appointed under subparagraph (A), the Commission shall be composed of
			 10 nonvoting members who are appointed by the President as follows:(i)At least two members who represent an organization recognized by the Secretary of Veterans Affairs
			 for the representation of veterans under section 5902 of title 38, United
			 States Code.(ii)At least one member from among persons who are experts in a public or private hospital system.(iii)At least one member from among persons who are familiar with government health care systems,
			 including those systems of the Department of Defense, the Indian Health
			 Service, and  Federally-qualified health centers (as defined in section
			 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B))).(iv)At least two members from among persons who are familiar with the Veterans Health Administration.(C)DateThe appointments of members of the Commission shall be made not later than 60 days after the date
			 of the enactment of this Act.(3)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.(4)Initial meetingNot later than 15 days after the date on which seven voting members of the Commission have been
			 appointed, the Commission shall hold its first meeting.(5)MeetingsThe Commission shall meet at the call of the Chairperson.(6)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.(7)Chairperson and Vice ChairpersonThe Commission shall select a Chairperson and Vice Chairperson from among its members.(b)Duties of commission(1)Evaluation and assessmentThe Commission shall undertake a comprehensive evaluation and assessment of access to health care
			 at the Department of Veterans Affairs.(2)Matters evaluated and assessedThe matters evaluated and assessed by the Commission shall include the following:(A)The appropriateness of current standards of the Department of Veterans Affairs concerning access to
			 health care.(B)The measurement of such standards.(C)The appropriateness of performance standards and incentives in relation to standards described in
			 subparagraph (A).(D)Staffing levels throughout the Veterans Health Administration and whether they are sufficient to
			 meet current demand for health care from the Administration.(3)ReportsThe Commission shall submit to the President, through the Secretary of Veterans Affairs, reports as
			 follows:(A)Not later than 90 days after the date of the initial meeting of the Commission, an interim report
			 on—(i)the findings of the Commission with respect to the evaluation and assessment required by this
			 subsection; and(ii)such recommendations as the Commission may have for legislative or administrative action to improve
			 access to health care through the Veterans Health Administration.(B)Not later than 180 days after the date of the initial meeting of the Commission, a final report on—(i)the findings of the Commission with respect to the evaluation and assessment required by this
			 subsection; and(ii)such recommendations as the Commission may have for legislative or administrative action to improve
			 access to health care through the Veterans Health Administration.(c)Powers of the
		commission
					(1)HearingsThe
		Commission may hold such hearings, sit and act at such times and places, take
		such testimony, and receive such evidence as the Commission considers advisable
		to carry out this section.
					(2)Information
		from Federal agenciesThe Commission may secure directly from any
		Federal department or agency such information as the Commission considers
		necessary to carry out this section. Upon request of the Chairperson of the
		Commission, the head of such department or agency shall furnish such
		information to the Commission.
					(d)Commission
		personnel matters
					(1)Compensation of
		membersEach member of the Commission who is not an officer or
		employee of the Federal Government shall be compensated at a rate equal to the
		daily equivalent of the annual rate of basic pay prescribed for level IV of the
		Executive Schedule under section 5315 of title 5, United States Code, for each
		day (including travel time) during which such member is engaged in the
		performance of the duties of the Commission. All members of the Commission who
		are officers or employees of the United States shall serve without compensation
		in addition to that received for their services as officers or employees of the
		United States.
					(2)Travel
		expensesThe members of the Commission shall be allowed travel
		expenses, including per diem in lieu of subsistence, at rates authorized for
		employees of agencies under subchapter I of chapter 57 of title 5, United
		States Code, while away from their homes or regular places of business in the
		performance of services for the Commission.
					(3)Staff
						(A)In
		generalThe Chairperson of the Commission may, without regard to the
		civil service laws and regulations, appoint and terminate an executive director
		and such other additional personnel as may be necessary to enable the
		Commission to perform its duties. The employment of an executive director shall
		be subject to confirmation by the Commission.
						(B)CompensationThe
		Chairperson of the Commission may fix the compensation of the executive director
		and other personnel without regard to chapter 51 and subchapter III of chapter
		53 of title 5, United States Code, relating to classification of positions and
		General Schedule pay rates, except that the rate of pay for the executive
		director and other personnel may not exceed the rate payable for level V of the
		Executive Schedule under section 5316 of such title.
						(4)Detail of
		government employeesAny Federal Government employee may be
		detailed to the Commission without reimbursement, and such detail shall be
		without interruption or loss of civil service status or privilege.
					(5)Procurement of
		temporary and intermittent servicesThe Chairperson of the
		Commission may procure temporary and intermittent services under section
		3109(b) of title 5, United States Code, at rates for individuals which do not
		exceed the daily equivalent of the annual rate of basic pay prescribed for
		level V of the Executive Schedule under section 5316 of such title.
					(e)Termination of
		the commissionThe Commission
		shall terminate 30 days after the date on which the Commission submits its
		report under subsection (b)(3)(B).
				(f)FundingThe Secretary of Veterans Affairs shall make available to the Commission from amounts appropriated
			 or otherwise made available to the Secretary such amounts as the
			 Secretary and the Chairperson of the Commission jointly consider
			 appropriate
			 for the Commission to perform its duties under this section.(g)Executive action(1)Action on recommendationsThe President shall require the Secretary of Veterans Affairs and such other heads of relevant
			 Federal departments and agencies to implement each recommendation set
			 forth in a report submitted under subsection (b)(3) that the President—(A)considers feasible and advisable; and(B)determines can be implemented without further legislative action.(2)ReportsNot later than 60 days after the date on which the President receives a report under subsection
			 (b)(3), the President shall submit to the Committee on Veterans' Affairs
			 of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives and such other committees of Congress as the President
			 considers appropriate a report setting forth the following:(A)An assessment of the feasibility and advisability of each recommendation contained in the report
			 received by the President.(B)For each recommendation assessed as feasible and advisable under subparagraph (A) the following:(i)Whether such recommendation requires legislative action.(ii)If such recommendation requires legislative action, a recommendation concerning such legislative
			 action.(iii)A description of any administrative action already taken to carry out such recommendation.(iv)A description of any administrative action the President intends to be taken to carry out such
			 recommendation and by whom.
				403.
				Commission on Capital Planning for Department of Veterans Affairs Medical Facilities
				
					(a)
					Establishment of commission
					
						(1)
						Establishment
						There is established the Commission on Capital Planning for Department of Veterans Affairs Medical
			 Facilities (in this section referred to as the Commission).
					
						(2)
						Membership
						
							(A)
							Voting members
							The Commission shall, subject to subparagraph (B), be composed of 10 voting members as follows:
							
								(i)
								1 shall be appointed by the President.
							
								(ii)
								1 shall be appointed by the Administrator of General Services.
							
								(iii)
								3 shall be appointed by the Secretary of Veterans Affairs, of whom—
								
									(I)
									1 shall be an employee of the Veterans Health Administration;
								
									(II)
									1 shall be an employee of the Office of Asset Enterprise Management of the Department of Veterans
			 Affairs; and
								
									(III)
									1 shall be an employee of the Office of Construction and Facilities Management of the Department of
			 Veterans Affairs.
								
								(iv)
								1 shall be appointed by the Secretary of Defense from among employees of the Army Corps of
			 Engineers.
							
								(v)
								1 shall be appointed by the majority leader of the Senate.
							
								(vi)
								1 shall be appointed by the minority leader of the Senate.
							
								(vii)
								1 shall be appointed by the Speaker of the House of Representatives.
							
								(viii)
								1 shall be appointed by the minority leader of the House of Representatives.
							
							(B)
							Requirement relating to certain appointments of voting members
							Of the members appointed pursuant to clause (i), (ii), and (iv) through (viii) of subparagraph (A),
			 all shall have expertise in capital leasing, construction, or health
			 facility management planning.
						
							(C)
							Non-voting members
							The Commission shall be assisted by 10 non-voting members, appointed by the vote of a majority of
			 members of the Commission under subparagraph (A), of whom—
							
								(i)
								6 shall be representatives of veterans service organizations recognized by the Secretary of
			 Veterans Affairs; and
							
								(ii)
								4 shall be individuals from outside the Department of Veterans Affairs with experience and
			 expertise in matters relating to management, construction, and leasing of
			 capital assets.
							
							(D)
							Date of appointment of voting members
							The appointments of the members of the Commission under subparagraph (A) shall be made not later
			 than 60 days after the date of the enactment of this Act.
						
						(3)
						Period of appointment; vacancies
						Members shall be appointed for the life of the Commission. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.
					
						(4)
						Initial meeting
						Not later than 15 days after the date on which 7 members of the Commission have been appointed, the
			 Commission shall hold its first meeting.
					
						(5)
						Meetings
						The Commission shall meet at the call of the Chair.
					
						(6)
						Quorum
						A majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.
					
						(7)
						Chair and vice chair
						The Commission shall select a Chair and Vice Chair from among its members.
					
					(b)
					Duties of commission
					
						(1)
						In general
						The Commission shall undertake a comprehensive evaluation and assessment of various options for
			 capital planning for Department of Veterans Affairs medical facilities,
			 including an evaluation and assessment of the mechanisms by which the
			 Department currently selects means for the delivery of health care,
			 whether by major construction, major medical facility leases, sharing
			 agreements with the Department of Defense, the Indian Health Service, and
			 Federally Qualified Health Clinics under section 330 of the Public Health
			 Service Act (42 U.S.C. 254b), contract care, multisite care, telemedicine,
			 extended hours for care, or other means.
					
						(2)
						Context of evaluation and assessment
						In undertaking the evaluation and assessment, the Commission shall consider—
						
							(A)
							the importance of access to health care through the Department, including associated guidelines of
			 the Department on access to, and drive time for, health care;
						
							(B)
							limitations and requirements applicable to the construction and leasing of medical facilities for
			 the Department, including applicable laws, regulations, and costs as
			 determined by both the Congressional Budget Office and the Office of
			 Management and Budget;
						
							(C)
							the nature of capital planning for Department medical facilities in an era of fiscal uncertainty;
						
							(D)
							projected future fluctuations in the population of veterans; and
						
							(E)
							the extent to which the Department was able to meet the mandates of the Capital Asset Realignment
			 for Enhanced Services Commission.
						
						(3)
						Particular considerations
						In undertaking the evaluation and assessment, the Commission shall address, in particular, the
			 following:
						
							(A)
							The Major Medical Facility Lease Program of the Department, including an identification of
			 potential improvements to the lease authorization processes under that
			 Program.
						
							(B)
							The management processes of the Department for its Major Medical Facility Construction Program,
			 including processes relating to contract award and management, project
			 management, and processing of change orders.
						
							(C)
							The overall capital planning program of the Department for medical facilities, including an
			 evaluation and assessment of—
							
								(i)
								the manner in which the Department determines whether to use capital or non-capital means to expand
			 access to health care;
							
								(ii)
								the manner in which the Department determines the disposition of under-utilized and un-utilized
			 buildings on campuses of Department medical centers, and any barriers to
			 disposition;
							
								(iii)
								the effectiveness of the facility master planning initiative of the Department; and
							
								(iv)
								the extent to which sustainable attributes are planned for to decrease operating costs for
			 Department medical facilities.
							
							(D)
							The current backlog of construction projects for Department medical facilities, including an
			 identification of the most effective means to quickly secure the most
			 critical repairs required, including repairs relating to facility
			 condition deficiencies, structural safety, and compliance with the
			 Americans With Disabilities Act of 1990.
						
						(4)
						Reports
						Subject to paragraph (5), the Commission shall submit to the Secretary of Veterans Affairs, and to
			 the Committee Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives, reports as follows:
						
							(A)
							Not later than six months after its initial meeting under subsection (a)(4), a report on the Major
			 Medical Facility Lease Program and the Congressional lease authorization
			 process.
						
							(B)
							Not later than one year after its initial meeting, a report—
							
								(i)
								on the management processes of the Department for the construction of Department medical
			 facilities; and
							
								(ii)
								setting forth an update of any matters covered in the report under subparagraph (A).
							
							(C)
							Not later than 18 months after its initial meeting, a report—
							
								(i)
								on the overall capital planning program of the Department for medical facilities; and
							
								(ii)
								setting forth an update of any matters covered in earlier reports under this paragraph.
							
							(D)
							Not later than two years after its initial meeting, a report—
							
								(i)
								on the current backlog of construction projects for Department medical facilities;
							
								(ii)
								setting forth an update of any matters covered in earlier reports under this paragraph; and
							
								(iii)
								including such other matters relating to the duties of the Commission that the Commission considers
			 appropriate.
							
							(E)
							Not later than 27 months after its initial meeting, a report on the implementation by the Secretary
			 of Veterans Affairs pursuant to subsection (g) of the recommendations
			 included pursuant to paragraph (5) in the reports under this paragraph.
						
						(5)
						Recommendations
						Each report under paragraph (4) shall include, for the aspect of the capital asset planning process
			 of the Department covered by such report, such recommendations as the
			 Commission considers appropriate for the improvement and enhancement of
			 such aspect of the capital asset planning process.
					
					(c)
					Powers of commission
					
						(1)
						Hearings
						The Commission may hold such hearings, sit and act at such times and places, take such testimony,
			 and receive such evidence as the Commission considers advisable to carry
			 out this section.
					
						(2)
						Information from Federal agencies
						The Commission may secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out this section. Upon request of
			 the Chair of the Commission, the head of such department or agency shall
			 furnish such information to the Commission.
					
					(d)
					Commission personnel matters
					
						(1)
						Compensation of members
						Each member of the Commission who is not an officer or employee of the Federal Government shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of
			 basic pay prescribed for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day (including travel time)
			 during which such member is engaged in the performance of the duties of
			 the Commission. All members of the Commission who are officers or
			 employees of the United States shall serve without compensation in
			 addition to that received for their services as officers or employees of
			 the United States.
					
						(2)
						Travel expenses
						The members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.
					
						(3)
						Staff
						
							(A)
							In general
							The Chair of the Commission may, without regard to the civil service laws and regulations, appoint
			 and terminate an executive director and such other additional personnel as
			 may be necessary to enable the Commission to perform its duties. The
			 employment of an executive director shall be subject to confirmation by
			 the Commission.
						
							(B)
							Compensation
							The Chair of the Commission may fix the compensation of the executive director and other personnel
			 without regard to chapter 51 and subchapter III of chapter 53 of title 5,
			 United States Code, relating to classification of positions and General
			 Schedule pay rates, except that the rate of pay for the executive director
			 and other personnel may not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of such title.
						
						(4)
						Detail of government employees
						Any Federal Government employee may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.
					
						(5)
						Procurement of temporary and intermittent services
						The Chair of the Commission may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
					
					(e)
					Termination of commission
					The Commission shall terminate 60 days after the date on which the Commission submits its report
			 under subsection (b)(4)(E).
				
					(f)
					Funding
					The Secretary of Veterans Affairs shall make available to the Commission such amounts as the
			 Secretary and the Chair of the Commission jointly consider appropriate for
			 the Commission to perform its duties under this section.
				
					(g)
					Action on recommendations
					
						(1)
						In general
						The Secretary of Veterans Affairs shall implement each recommendation included in a report under
			 subsection (b)(4) that the Secretary considers feasible and advisable and
			 can be implemented without further legislative action.
					
						(2)
						Reports
						Not later than 120 days after receipt of a report under subparagraphs (A) through (D) of subsection
			 (b)(4), the Secretary shall submit to the Committee Veterans' Affairs of
			 the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report setting forth the following:
						
							(A)
							An assessment of the feasibility and advisability of each recommendation contained in such report.
						
							(B)
							For each recommendation assessed as feasible and advisable—
							
								(i)
								if such recommendation does not require further legislative action for implementation, a
			 description of the actions taken, and to be taken, by the Secretary to
			 implement such recommendation; and
							(ii)if such recommendation requires further legislative action for implementation, recommendations for
			 such legislative action.
				404.
				Removal of Senior Executive Service employees of the Department of Veterans Affairs for performance
				
					(a)
					Removal or transfer
					(1)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new
			 section:
						
							
								713.
								Senior Executive Service: removal based on performance
								
									(a)
									In general
									The Secretary may remove any individual from the Senior
			 Executive Service if the Secretary determines the performance of the
			 individual warrants such removal. If the Secretary so removes such an
			 individual, the Secretary may—
									
										(1)
										remove the individual from the civil service (as defined in section 2101 of title 5); or
									
										(2)
										transfer the individual to a General Schedule position at any grade of the General Schedule for
			 which the individual is qualified and that the Secretary determines is
			 appropriate.
									
									(b)
									Notice to Congress
									Not later than 30 days after removing or transferring an individual from the Senior Executive
			 Service under
			 paragraph (1), the Secretary shall submit to the Committees on Veterans’
			 Affairs of the Senate and House of Representatives notice in writing of
			 such removal or transfer and the reason for such removal or transfer.(c)Appeal of removal or transferAny removal or transfer under subsection (a) may be appealed to the Merit Systems Protection
			 Board under section 7701 of title 5 not later than 7 days after such
			 removal or transfer.(d)Expedited review by Merit Systems Protection Board(1)The Merit Systems Protection Board shall expedite any appeal under section 7701 of title 5 of a
			 removal or transfer under subsection (a) and, in any such case, shall
			 issue a decision
			 not later than 21 days after the date of the appeal.(2)In any case in which the Merit Systems Protection Board determines that it cannot issue a decision
			 in accordance with the 21-day requirement under paragraph (1), the Merit
			 Systems Protection Board shall submit to Congress a report that explains
			 the reason why the Merit Systems Protection Board is unable to issue a
			 decision in accordance with such requirement in such case.(3)There is authorized to be appropriated such sums as may be necessary for the Merit Systems
			 Protection Board to expedite appeals under paragraph (1).(4)The Merit Systems Protection Board may not stay any personnel action taken under this section..
					
						(2)
						Clerical amendment
						The table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
						
							
								713. Senior Executive Service: removal based on performance.
							
							.(b)Establishment of expedited review process(1)In generalNot later than 30 days after the date of the enactment of this Act, the Merit Systems Protection
			 Board shall establish and put into effect a process to conduct expedited
			 reviews in accordance
			 with section 713(d) of title 38, United States Code.(2)Inapplicability of certain regulationsSection 1201.22 of title 5, Code of Federal Regulations, as in effect on the day before the date of
			 the enactment of this Act, shall not apply to expedited reviews carried
			 out under section 713(d) of title 38, United States Code.(3)Report by Merit Systems Protection BoardNot later than 30 days after the date of the enactment of this Act, the Merit Systems Protection
			 Board shall submit to Congress a report on the actions the Board plans to
			 take to conduct expedited reviews under section 713(d) of title 38, United
			 States Code, as added by subsection (a). Such report shall include a
			 description of the resources the Board determines will be necessary to
			 conduct such reviews and a description of whether any resources will be
			 necessary to conduct such reviews that were not available to the Board on
			 the day before the date of the enactment of this Act.(c)Temporary exemption from certain limitation on initiation of removal from Senior Executive ServiceDuring the 120-day period beginning on the date of the enactment of this Act, an action to remove
			 an individual from the Senior Executive Service at the Department of
			 Veterans Affairs pursuant to section 713 of title 38, United States Code,
			 as added by subsection (a), or section 7543 of title 5, United States
			 Code, may be initiated, notwithstanding section 3592(b) of title 5, United
			 States Code, or any other provision of law.(d)ConstructionNothing in this section or section 713 of title 38, United States Code, as added by subsection (a),
			 shall be construed to apply to an appeal of a removal, transfer, or other
			 personnel action that was pending before the date of the enactment of this
			 Act.
			V
			Major Medical Facility Leases
			
				501.
				Authorization of major medical facility leases
				The Secretary of Veterans Affairs may carry out the following major medical facility leases at the
			 locations specified, and in an amount for each lease not to exceed the
			 amount shown for such location (not including any estimated cancellation
			 costs):
				
					(1)
					For a clinical research and pharmacy coordinating center, Albuquerque, New Mexico, an amount not to
			 exceed $9,560,000.
				
					(2)
					For a community-based outpatient clinic, Brick, New Jersey, an amount not to exceed $7,280,000.
				
					(3)
					For a new primary care and dental clinic annex, Charleston, South Carolina, an amount not to exceed
			 $7,070,250.
				
					(4)
					For the Cobb County community-based Outpatient Clinic, Cobb County, Georgia, an amount not to
			 exceed $6,409,000.
				
					(5)
					For the Leeward Outpatient Healthcare Access Center, Honolulu, Hawaii, including a co-located
			 clinic with the Department of Defense and the co-location of the Honolulu
			 Regional Office of the Veterans Benefits Administration and the Kapolei
			 Vet Center of the Department of Veterans Affairs, an amount not to exceed
			 $15,887,370.
				
					(6)
					For a community-based outpatient clinic, Johnson County, Kansas, an amount not to exceed
			 $2,263,000.
				
					(7)
					For a replacement community-based outpatient clinic, Lafayette, Louisiana, an amount not to exceed
			 $2,996,000.
				
					(8)
					For a community-based outpatient clinic, Lake Charles, Louisiana, an amount not to exceed
			 $2,626,000.
				
					(9)
					For outpatient clinic consolidation, New Port Richey, Florida, an amount not to exceed $11,927,000.
				
					(10)
					For an outpatient clinic, Ponce, Puerto Rico, an amount not to exceed $11,535,000.
				
					(11)
					For lease consolidation, San Antonio, Texas, an amount not to exceed $19,426,000.
				
					(12)
					For a community-based outpatient clinic, San Diego, California, an amount not to exceed
			 $11,946,100.
				
					(13)
					For an outpatient clinic, Tyler, Texas, an amount not to exceed $4,327,000.
				
					(14)
					For the Errera Community Care Center, West Haven, Connecticut, an amount not to exceed $4,883,000.
				
					(15)
					For the Worcester community-based Outpatient Clinic, Worcester, Massachusetts, an amount not to
			 exceed $4,855,000.
				
					(16)
					For the expansion of a community-based outpatient clinic, Cape Girardeau, Missouri, an amount not
			 to exceed $4,232,060.
				
					(17)
					For a multispecialty clinic, Chattanooga, Tennessee, an amount not to exceed $7,069,000.
				
					(18)
					For the expansion of a community-based outpatient clinic, Chico, California, an amount not to
			 exceed $4,534,000.
				
					(19)
					For a community-based outpatient clinic, Chula Vista, California, an amount not to exceed
			 $3,714,000.
				
					(20)
					For a new research lease, Hines, Illinois, an amount not to exceed $22,032,000.
				
					(21)
					For a replacement research lease, Houston, Texas, an amount not to exceed $6,142,000.
				
					(22)
					For a community-based outpatient clinic, Lincoln, Nebraska, an amount not to exceed $7,178,400.
				
					(23)
					For a community-based outpatient clinic, Lubbock, Texas, an amount not to exceed $8,554,000.
				
					(24)
					For a community-based outpatient clinic consolidation, Myrtle Beach, South Carolina, an amount not
			 to exceed $8,022,000.
				
					(25)
					For a community-based outpatient clinic, Phoenix, Arizona, an amount not to exceed $20,757,000.
				
					(26)
					For the expansion of a community-based outpatient clinic, Redding, California, an amount not to
			 exceed $8,154,000.
				
					(27)
					For the expansion of a community-based outpatient clinic, Tulsa, Oklahoma, an amount not to exceed
			 $13,269,200.
				502.
				Budgetary treatment of Department of Veterans Affairs major medical facilities leases
				
					(a)
					Findings
					Congress finds the following:
					
						(1)
						Title 31, United States Code, requires the Department of Veterans Affairs to record the full cost
			 of its contractual obligation against funds available at the time a
			 contract is executed.
					
						(2)
						Office of Management and Budget Circular A–11 provides guidance to agencies in meeting the
			 statutory requirements under title 31, United States Code, with respect to
			 leases.
					
						(3)
						For operating leases, Office of Management and Budget Circular A–11 requires the Department of
			 Veterans Affairs to record up-front budget authority in an amount equal to total payments under the full term of the lease or [an] amount sufficient to cover
			 first year lease payments plus cancellation costs.
					
					(b)
					Requirement for obligation of full cost
					(1)In generalSubject to the availability of appropriations provided in advance, in exercising the authority of
			 the Secretary of Veterans Affairs to enter into leases provided in this
			 Act, the Secretary shall record, pursuant to section 1501 of title 31, United States Code, as the full cost of the contractual obligation at the time a
			 contract is executed either—
						
							(A)
							an amount equal to total payments under the full term of the lease; or
						
							(B)
							if the lease specifies payments to be made in the event the lease is terminated before its full
			 term, an amount sufficient to cover the first year lease payments plus the
			 specified cancellation costs.
						(2)Self-insuring authorityThe requirements of paragraph (1) may be satisfied through the use of a self-insuring authority
			 consistent with Office of Management and Budget Circular A–11.
					(c)
					Transparency
					
						(1)
						Compliance
						Subsection (b) of section 8104 of title 38, United States Code, is amended by adding at the end the following new paragraph:
						
							
								(7)
								In the case of a prospectus proposing funding for a major medical facility lease, a detailed
			 analysis of how the lease is expected to comply with Office of Management
			 and Budget Circular A–11 and section 1341 of title 31 (commonly referred to as the Anti-Deficiency Act). Any such analysis shall include—
								
									(A)
									an analysis of the classification of the lease as a lease-purchase, capital lease, or operating lease as those terms are defined in Office of Management and Budget Circular A–11;
								
									(B)
									an analysis of the obligation of budgetary resources associated with the lease; and
								
									(C)
									an analysis of the methodology used in determining the asset cost, fair market value, and
			 cancellation costs of the lease.
								.
					
						(2)
						Submittal to Congress
						Such section 8104 is further amended by adding at the end the following new subsection:
						
							
								(h)
								(1)
									Not less than 30 days before entering into a major medical facility lease, the Secretary shall
			 submit to the Committees on Veterans’ Affairs of the Senate and the House
			 of Representatives—
									
										(A)
										notice of the Secretary’s intention to enter into the lease;
									
										(B)
										a detailed summary of the proposed lease;
									
										(C)
										a description and analysis of any differences between the prospectus submitted pursuant to
			 subsection (b) and the proposed lease; and
									
										(D)
										a scoring analysis demonstrating that the proposed lease fully complies with Office of Management
			 and Budget Circular A–11.
									
									(2)
									Each committee described in paragraph (1) shall ensure that any information submitted to the
			 committee under such paragraph is treated by the committee with the same
			 level of confidentiality as is required by law of the Secretary and
			 subject to the same statutory penalties for unauthorized disclosure or use
			 as the Secretary.
								
									(3)
									Not more than 30 days after entering into a major medical facility lease, the Secretary shall
			 submit to each committee described in paragraph (1) a report on any
			 material differences between the lease that was entered into and the
			 proposed lease described under such paragraph, including how the lease
			 that was entered into changes the previously submitted scoring analysis
			 described in subparagraph (D) of such paragraph.
								.
					
					(d)
					Rule of construction
					Nothing in this section, or the amendments made by this section, shall be construed to in any way
			 relieve the Department of Veterans Affairs from any statutory or
			 regulatory obligations or requirements existing prior to the enactment of
			 this section and such amendments.
				
	June 4, 2014Read the second time and placed on the calendar